Exhibit 10.1

 

Marten Transport, Ltd.

Named Executive Officer Compensation 

 

On May 7, 2019, our Compensation Committee approved an increase to the base
salary for each of the company’s named executive officers listed below,
retroactive to April 1, 2019. Effective April 1, 2019, the named executive
officers will receive the following annual base salaries in the listed
positions:

 

Name and Position as of May 7, 2019

Former Base

Salary

Base Salary

Effective April 1, 2019

     

Randolph L. Marten

$686,200

$713,650

    (Chairman and Chief Executive Officer)

         

Timothy M. Kohl

$507,700

$528,000

    (President)

         

Timothy P. Nash

$352,700

$366,800

    (Executive Vice President of Sales and Marketing)

         

James J. Hinnendael

$307,800

$320,100

    (Executive Vice President and Chief Financial Officer)

     

John H. Turner

$283,300

$315,000

    (Senior Vice President of Sales)

   

 